BEEZER, Circuit Judge:
This appeal arises from a proposed realignment of California State Highway 1 from the outskirts of the city of Carmel-by-the-Sea to nearby Hatton Canyon in order to relieve traffic congestion.
Plaintiffs City of Carmel-by-the-Sea, Monterey Peninsula Regional Park District, Hatton Canyon Coalition and Sierra Club (collectively, “Carmel”) appeal the *897district court’s grant of summary judgment in favor of defendants United States Department of Transportation, other Federal defendants (collectively, “Federal defendants”), California Department of Transportation (“Caltrans”) and other State defendants (collectively, “State defendants”). Carmel challenges the adequacy of an Environmental Impact Statement/Report (“EIS/R”) under applicable provisions of the National Environmental Policy Act (“NEPA”) and the California Environmental Quality Act (“CEQA”). Carmel also challenges the adequacy of the Federal Highway Administration’s statement of compliance with Executive Orders 11,988 and 11,990.
We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm in part, vacate in part, reverse in part, and remand.
I
California State Highway 1 suffers severe traffic congestion problems along a roughly three-mile stretch near Carmel. At the north end of this section of Highway 1, near the Highway 68 interchange, Highway 1 is a four-lane divided highway. As it passes through Carmel it funnels down to a two-lane undivided highway, flanked by numerous intersections and driveways. The section of highway also has three traffic lights and only limited left-turn lanes.
The traffic problem on this section of Highway 1 was recognized as early as 1947. Over the past fifty years, debate has simmered over whether to alleviate the problem by widening the existing road or building a new route through Hatton Canyon. Hatton Canyon is an undeveloped area just to the east of Carmel.
From time to time since the late 1940’s, with shifting political winds, many interested groups, including several of the parties to this litigation, have changed positions on where the road expansion should be located, and whether the expansion should be a freeway or a scenic highway. The policy issues of environmental protection, development, aesthetics, and the like are highly emotionally charged. The 10,000-page administrative record is replete with evidence of the detailed and emotional attention the Highway 1 issue has received.
We review the EIS/R for the limited purpose of determining whether proper administrative procedures were followed in the course of the adoption of the administrative decision to build a freeway in Hatton Canyon.
In 1984, Caltrans and the Federal Highway Administration began serving jointly as “lead agencies” to prepare a combined EIS/R (NEPA requires an EIS and CEQA requires an EIR). They released a Draft EIS/R in November 1986. The purpose stated in the Draft EIS/R is “to improve the capacity of Highway 1 and reduce crossing and turning conflicts.” 11 SAR 3121.1 No specific minimum traffic flow level was stated. The Draft EIS/R discussed Alternatives 1 (variations of the Hatton Canyon alignment); 3, 4, and 6 (variations of widening the existing Highway 1 to a number of lanes correlative to the Alternative number-e.g., Alternative 3 is to widen Highway 1 to 3 lanes, etc.); and 7 (a combination of widening the existing Highway 1 and constructing a road in Hatton Canyon). There is no Alternative 2 or 5.
The Draft EIS/R drew a large number of comments. A report commissioned by the Hatton Canyon Coalition entitled “Highway 1/Carmel Area Traffic Analysis” was submitted in July, 1991. 24 SAR 7389 et seq. The report was prepared by the engineering firm Wilbur Smith Associates and the architecture/planning firm Skidmore, Owings & Merrill (“Smith Report”). The Smith Report presented a highway widening alternative which was not analyzed by the EIS/R, but was discussed by the Federal Highway Administration and Caltrans in a separate mem*898orandum. IX FAR 3995-4001. Specifically, the Smith Report recommended a 4-lane highway widening alternative with interchanges at two major intersections (the EIS/ R’s 4-lane alternative recommended only one interchange). The project cost of the Smith Report alternative was estimated at $24r-31 million.
The Final EIS/R was released on October 8, 1991. The Final EIS/R’s goal was changed from the goal stated in the Draft EIS/R to require a specific traffic flow Level of Service C.2 Although the goal changed between the Draft and Final EIS/R, the Final EIS/R contains a substantially similar range of alternatives as were originally outlined in the Draft. The Final EIS/R focuses primarily on factors which would improve traffic flow to Level of Service C, and found one alternative, Alternative 1C Modified, was the one most likely to meet the desired Level of Service:
The alternative selection was based upon an analysis of traffic capacity, delay, traffic operation, safety, driving time, local and regional planning, public input, environmental impacts and mitigation, and public costs.... Alternative 1C Modified would provide acceptable traffic service (Level of Service C, as defined by Monterey County) throughout the project area.
FEIS/R at vii; 24 SAR 7639. The EIS/R concluded that none of the other alternatives proposed in the Draft EIS/R would meet the desired Level of Service: “With alternatives 3, 4,4 Modified, and 6, intersections would be at or exceed capacity during peak traffic periods.”
There were many public comments in response to the Final EIS/R. Many of those comments expressed concerns about the EIS/R’s treatment of the environmental effects of Alternative 1C Modified on Hatton Canyon. Others commented on the changed statement of purpose and need between the Draft and the Final EIS/R. The Federal Highway Administration issued its Record of Decision on November 11,1991, and Caltrans issued a Notice of Determination on December 3,1991.
Carmel filed a complaint in this action on January 2, 1992. In an amended complaint filed February 25, 1992, Carmel sought declaratory, injunctive and mandatory relief, contending that the Final EIS/R violated NEPA, CEQA and that the associated “only practicable alternative” findings violated Executive Orders 11,988 and 11,990. Carmel also requested costs and attorney’s fees pursuant to Cal. Civ. P.Code § 1021.5 and 28 U.S.C. § 2412. Statutory authority to seek judicial review of agency action under NEPA is provided by the Administrative Procedure Act, 5 U.S.C. §§ 701 et seq. See Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 410, 91 S.Ct. 814, 820-21, 28 L.Ed.2d 136 (1971). Judicial review of agency actions under CEQA may be had under the provisions of CEQA, Cal. Pub. Res.Code § 21000 et seq. The district court had jurisdiction under 28 U.S.C. §§ 1331, 1367.
On May 16, 1994, the district court ruled on cross-motions for summary judgment. It granted defendants’ motion for summary judgment and denied Carmel’s motion. It accordingly entered judgment in favor of defendants. Carmel timely appeals.
II
We review de novo the district court’s grant of summary judgment. Warren v. City of Carlsbad, 58 F.3d 439, 441 (9th Cir. 1995), cert. denied, — U.S. -, 116 S.Ct. 1261, 134 L.Ed.2d 209 (1996).
Pursuant to the Administrative Procedure Act, agency decisions may be set aside if they are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A); Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1401 (9th Cir.1995). Agency decisions may also be set aside if they are undertaken “without observance of procedure required bylaw.” 5 U.S.C. § 706(2)(D).
*899Review under the arbitrary and capricious standard is narrow, and the reviewing court may not substitute its judgment for that of the agency. Marsh v. Oregon Natural Resources Council, 490 U.S. 360, 378, 109 S.Ct. 1851, 1861-62, 104 L.Ed.2d 377 (1989). The reviewing court must determine whether the decision was based on a consideration of the relevant factors and whether there has been a clear error of judgment. Id.
We may reverse under the arbitrary and capricious standard only if the agency has relied on factors which Congress has not intended it to consider, entirely failed to consider an important aspect of the problem, offered an explanation for its decision that runs counter to the evidence before the agency, or is so implausible that it could not be ascribed to a difference in view or be the product of agency expertise. Dioxin/Organochlorine Ctr. v. Clarke, 57 F.3d 1517, 1521 (9th Cir.1995). In particular, we employ a “rule of reason” in determining whether an EIS contains a “reasonably thorough discussion of the significant aspects of the probable environmental consequences.” Seattle Audubon Society v. Espy, 998 F.2d 699, 703 (9th Cir.1993).
In challenges under CEQA, the standard of review is “whether there was a prejudicial abuse of discretion. Abuse of discretion is established if the agency has not proceeded in a manner required by law or if the determination or decision is not supported by substantial evidence.” Cal. Pub. Res.Code § 21168.5. An agency fails to proceed in a lawful manner where its EIR omits relevant information and thus precludes informed decision making and public participation. Kings County Farm Bureau v. City of Hanford, 221 Cal.App.3d 692, 270 Cal.Rptr. 650, 657 (1990). Appellate review of a trial court’s decision concerning the adequacy of an EIR is de novo; the ultimate questions regarding whether an EIR complies with CEQA “are essentially questions of law [so that] the trial and appellate courts perform essentially the same function.” Lewin v. St. Joseph Hosp., 82 Cal.App.3d 368, 146 Cal.Rptr. 892, 904 (1978).
III
 The National Environmental Policy Act, 42 U.S.C. §§ 4321 et seq., declares a broad national commitment to protecting and promoting environmental quality. 42 U.S.C. § 4331. The primary mechanism of NEPA is the Environmental Impact Statement, or EIS. 42 U.S.C. § 4332. The EIS’s requirements are procedural, not substantive, and are designed to ensure that an agency takes a “hard look” at the environmental consequences of its proposed action, and to make information on the environmental consequences available to the public. Robertson v. Methow Valley Citizens’ Council, 490 U.S. 332, 350, 109 S.Ct. 1835, 1846, 104 L.Ed.2d 351 (1989). The California Environmental Quality Act (CEQA) is basically similar to NEPA, with similar procedural requirements. See Laguna Greenbelt, Inc. v. United States Dep’t of Transp., 42 F.3d 517, 522 n. 1 (9th Cir.1994).
Carmel challenges five aspects of the EIS/R prepared for the Hatton Canyon freeway: (1) the project-specific effects on wetlands, (2) the project-specific effects on the Monterey Pine, (3) the cumulative impacts on the environment, (4) the freeway’s growth-inducing consequences, and (5) the consideration of reasonable alternatives.
We determine that the EIS/R failed to consider adequately the effects on wetlands, failed to analyze adequately the project’s cumulative impacts, and failed to consider reasonable alternatives, in light of the statement of purpose and need articulated in the Final EIS/R. We reverse as to those issues. The failure to consider reasonable alternatives also requires that we reverse on the adequacy of the “only practicable alternative” findings required by Executive Orders 11,988 and 11,990. We remand with instructions to enter summary judgment in favor of Carmel as to the wetlands and consideration of alternatives issues. We remand for consideration by the district court the cumulative impacts issue. We affirm the district court as to all other issues.
A. Wetlands
The EIS/R asserted that the Hatton Canyon freeway, Alternative 1C Modified, *900would remove approximately 12 acres of wetlands. 25 SAR 7791. The EIS/R also noted that proposed mitigation measures would not be sufficient to result in no net loss of wetlands. The EIS/R proposed mitigation via “on-site replacement/enhancement” of wetlands. 25 SAR 7798.
Several agencies have noted that new wetlands have emerged in Hatton Canyon. These new wetlands have not been addressed in the EIS/R. In a letter dated 11/12/91, the Army Corps of Engineers (the. “Corps”) noted that the EIS/R does not describe the emergent wetlands in the lower canyon, which have vegetation that is rare in California. It stated:
The displacement of this wetland for the construction of a proposed freeway would require in-kind mitigation. At this time, the Corps is not aware of a successful reconstruction of this habitat type.
27 SAR 8563. In a letter dated November 12, 1991, the Environmental Protection Agency (“EPA”) also expressed concerns about the proposed wetlands mitigation. Because of the possibility of new wetlands created by the 1989 Loma Prieta earthquake, the Environmental Protection Agency recommended a redelineation of wetlands. 27 SAR 8572. Finally, a letter dated September 17, 1992, from the Corps is even more emphatic. It notes that its 1987 wetlands survey “is now outdated and has expired” due to “subsequent earth movements.” Ex. 3, Plaintiffs’ Req. for Judicial Notice, 3/19/93. Because the Corps has decreed that its 1987 wetlands delineation has expired,3 the EIS/R’s mitigation plan based on that delineation is also out of date. Reliance on stale scientific evidence is sufficient to require re-examination of an EIS. Seattle Audubon Society v. Espy, 998 F.2d 699, 704-705 (9th Cir.1993).
There are a number of other alleged deficiencies with the EIS/R’s proposed mitigation measures. Because we hold that the EIS/R’s reliance on stale scientific evidence renders it inadequate, we do not address whether the following alleged deficiencies also affect the adequacy of the EIS/R.
First, in the Hatton Canyon drainage channel, there is a “highly disturbed” 2.1 acre site which is proposed for rehabilitation as wetland. In its 11/12/91 letter, the Corps found curious this reference to “past disturbances” which degraded some of the canyon’s wetlands:
“[P]ast disturbances” should be fully described. This description should include the nature, magnitude, source, and date of the initial disturbance as well as any other that have occurred to date.
27 SAR 8563. In a letter dated November 22, 1991, the U.S. Fish and Wildlife Service shed some light on the “past disturbances,” contending that part of the new wetland proposed as mitigation was in fact the replacement of wetlands allegedly illegally destroyed by Caltrans in the mid-1980’s:
Information forwarded to this office indicates that Caltrans bulldozed a tributary creek in Hatton Canyon in 1984 and 1986 without permits from the Army Corps of Engineers_ This acreage should be removed from any discussions or inclusions within the mitigation plan_ The statement that the Service “concurred” with the Mitigation Plan is misleading and absolutely incorrect.
27 SAR 8626. The Fish and Wildlife Service concluded that “[t]he mitigation plan for the preferred alternative is not sufficient.” In other words, the Fish and Wildlife Service indicated that Caltrans is required to restore these disturbed wetlands because of its previous wrongdoing, and is therefore not permitted to count such restoration as mitigation for the Hatton Canyon Freeway.
Second, another 2.5 acre portion of the Hatton Canyon drainage channel would be realigned to carry highway runoff. The Corps criticized the plan to use freeway runoff as 2.5 acres of wetlands mitigation, saying that such “wetlands” would be “of low quality due to buildup of petrochemical toxins and heavy metals from highway runoff, sedimen*901tation from the adjacent slope, and its unnatural linear design.” 27 SAR 8566.
Additionally, the EIS/R proposed up to 11.09 acres of off-site replacement or enhancement of wetlands. The EIS/R acknowledged that it might be necessary to provide drip irrigation systems to irrigate the new wetlands. 25 SAR 7796. In its 11/12/91 letter, the Corps noted that the Monterey County Water Management District had not agreed to assume responsibility for operating and maintaining the new wetlands, contrary to the representations of the EIS/R. Second, it observed that there would likely be problems in obtaining ownership of the proposed mitigation sites. Finally, it observed that, for a variety of reasons, water to irrigate the new artificial wetlands might be unavailable. 27 SAR 8566-8567.
The EIS/R frankly concluded that much of the proposed Hatton Canyon freeway’s damage to wetlands will not be mitigable: “Even with proposed mitigation, the impact to riparian wetlands from Alternative 1 is considered significant. The riparian wetland, with associated upland in Hatton Canyon can not be duplicated to fully provide in-kind replacement of habitat values.” 25 SAR 7797. The Corps, the Fish and Wildlife Service and the Environmental Protection Agency all agree with the EIS/R’s assessment of the nondupli-cability of wetlands. They take issue, however, with the EIS/R’s “flexible” approach, calling it insufficiently specific to facilitate meaningful evaluation. In its 11/12/91 letter, the Environmental Protection Agency concluded:
Because the wetland compensation measures described in the FEIS are not specific, EPA cannot adequately judge whether the measures as described would offset project impacts. We understand that some of the lands adjacent to the Carmel River proposed for wetland establishment already support wetland vegetation or are unavailable as mitigation sites.
27 SAR 8572-8578.
In addition to specific errors in the EIS/R, agencies voiced concern about the adequacy of the EIS/R’s consideration of effects on wetlands in both California generally and, specifically, Hatton Canyon. In its 11/12/91 letter, the Corps argued that the destruction of Hatton Canyon wetlands should be considered in light of the widespread destruction of wetlands throughout California:
[T]he existing habitat should be described relative to its regional importance. Riparian and wetland habitats have been disappearing at an alarming rate throughout the state of California. Currently, large, contiguous tracts of relatively undisturbed habitat such as that contained in Hatton Canyon are extremely rare and provide a significant habitat resource.
27 SAR 8563. In its 11/22/91 letter, the Fish and Wildlife Service echoed the Corps’ concern that “enhancement” of existing wetlands does not compensate for the outright loss of other wetlands. Second, the Fish and Wildlife Service doubted that artificial wetlands could replicate natural ones:
[T]he Service does not believe that it is possible to replace all fish and wildlife values which would be lost from project construction. The re-establishment of individual mitigation sites at various location[s] cannot duplicate the unique mosaic of habitats in the Hatton Canyon ecosystem.
27 SAR 8625-8626.
Because the EIS/R is based on stale scientific evidence, we hold that the EIS/R’s proposed wetlands mitigation is inadequate.4
B. Cumulative Impacts
An EIS/R must analyze the cumulative impacts of a proposed project. 40 C.F.R. § 1508.25(c)(3). 40 C.F.R. § 1508.7 defines cumulative impact as “the impact on the environment which results from the incremental impact of the action when added to other past, present, and reasonably foreseeable future actions ...”
*902The Federal defendants contend that the EIS/R adequately addresses cumulative impacts. They point to two paragraphs discussing the overall status of the Monterey Pine. They also assert that the Hatton Canyon freeway would have no cumulative impacts on wetlands. They reason that wetlands in Hatton Canyon have been relatively untouched in the past, and that there are no reasonably foreseeable projects in Hatton Canyon that would further affect wetlands there. The Final EIS/R also contains a separate chapter discussing cumulative impacts. 25 SAR 7886-7887. That chapter is slightly more than one page long, and refers to the Carmel Valley Master Plan EIR.5
The district court held that the Final EIS/R satisfies NEPA, noting that the EIS/ R’s analysis was exceptionally brief (for the most part it just outlines areas of the environment that will be adversely affected). Nonetheless, the district court concluded that the analysis was sufficient because plaintiffs had not identified any other actions which might have affected the Monterey pine, wildlife, or wetlands. Absent such actions, the district court held, the EIS need not discuss cumulative impacts. The district court also rejected Plaintiffs’ challenge to the examination of the cumulative impacts on the Hickman’s onion, finding that the agency had taken a “hard look” at the effect because it calculated the percent of onion population that would be lost as a result of the project:
According to the Plaintiffs, the EIS did not adequately analyze the project’s cumulative impacts on the Hickman’s onion, which they note is a likely candidate for listing under the Endangered Species Act. See Fed. Admin. Rec. V:2105; State Admin. Rec. 26:8250. However, the EIS states explicitly that 16% of [the] Hatton Canyon Hickman’s onion population will be affected by the project. EIS IV-30. It further notes that “[n]early all of the other populations of Hickman’s onion in Monte-rey County are threatened by development pressures.” EIS IV-31. This analysis provides information about the Hickman’s onion population sufficient to ensure that decision makers have taken a “hard look” at these impacts and that the public has been made aware of them.
Order Denying Defendants’ Motion to Dismiss, etc. (5/12/94) at 12-17.
The Fifth Circuit has articulated a set of guidelines for a meaningful cumulative-effects study. Such a study should identify:
(1) the area in which effects of the proposed project will be felt; (2) the impacts that are expected in the area from the proposed project; (3) other aetions-past, proposed, and reasonably foreseeable-that have had or are expected to have impacts in the same area; (4) the impacts or expected impacts from these other actions; and (5) the overall impact that can be expected if the individual impacts are allowed to accumulate.
Fritiofson v. Alexander, 772 F.2d 1225, 1245 (5th Cir.1985), abrogated on other grounds, Sabine River Auth. v. United States Dep’t of Interior, 951 F.2d 669 (5th Cir.1992), cert. denied, 506 U.S. 823, 113 S.Ct. 75, 121 L.Ed.2d 40 (1992).
We adopt the Fifth Circuit’s analysis of what a cumulative impacts analysis requires. The EIS/R’s cumulative impacts analysis is insufficiently detailed or specific to permit a reasoned analysis under the Fifth Circuit’s criteria. Furthermore, we have been unable to locate the Carmel Valley Master Plan EIR in either the state or federal administrative record. Because the Final EIS/R is not sufficient on its own to satisfy the Fifth Circuit criteria, and because we are unable independently to evaluate the cumulative impacts analysis in the Carmel Valley Master Plan EIR, we vacate the judgment of the district court as to this issue and remand for reevaluation in light of our adoption of the Fifth Circuit’s criteria.
*903C. All Reasonable Alternatives
Consideration of alternatives is “the heart of the environmental impact statement.” 40 C.F.R. § 1502.14. “[A]n agency must look at every reasonable alternative, with the range dictated by the nature and scope of the proposed action, and sufficient to permit a reasoned choice.” Alaska Wilderness Recreation v. Morrison, 67 F.3d 723, 729 (9th Cir.1995) (quoting Idaho Conservation League v. Mumma, 956 F.2d 1508, 1520 (9th Cir.1992)). Defendants materially altered the statement of purpose and need between the Draft and Final EIS/R, by adding a specific requirement of attaining Level of Service C. They did not, however, update the list of alternatives under consideration to reflect the more specific goals of the Final EIS/R’s statement of purpose and need. All of the alternatives except the one chosen fail even to come close to satisfying the new goals. Because the alternatives considered in the Final EIS/R were not “dictated by the nature and scope of the proposed action,” as outlined in the statement of purpose and need, we reverse as to this issue.
In the Draft EIS/R, the “purpose and need” for some sort of highway expansion was stated in general terms:
The purpose of the proposed project alternatives is to improve the capacity of Highway 1 and reduce crossing and turning conflicts associated with several local streets and private driveways. Project alternative solutions would provide for improved level of service for through traffic on Highway 1 and improved road connections between Highway 1 and the existing local street system.
11 SAR 3121. The Draft EIS/R makes reference to the Monterey County General Plan, which “has established Level of Service C as the minimum acceptable level of service,”6 but not in a way that compels the inference that attainment of Level of Service C was the project’s specific goal. The Draft purpose and need statement says: “Improvements to Highway 1 are needed to reduce existing congestion on Highway 1 in the Car-mel Hill area. The project alternatives would result in the following improvements to varying degrees: ... Would be more consistent with the Monterey County General Plan.” VI SAR 3121 (emphasis added). Attaining Level of Service C was not the only way of achieving an improvement in Highway l’s capacity. The Draft EIS/R states that Highway 1 is currently operating at Level of Service E. 6 SAR 3123. Thus Level of Service D would represent an improvement, albeit a lesser one, too.7
The Final EIS/R states a different, narrower and more specific “purpose and need” than the Draft EIS/R, and specifically targets Level of Service C:
The purpose of the project is to relieve current traffic congestion, lessen emergency vehicle response time, reduce crossing conflicts at local intersections and driveways, improve safety, ameliorate air quality, and bring the rural road character back to the local area. Improvement for congestion relief to the area should provide capacity to meet traffic service needs for the next 20 years at Level of Service C in order to be a reasonable expenditure of public funds. Project alternative solutions would provide for improved level of service for through traffic on Highway 1 and improved road connections between Highway 1 and the local street system.
24 SAR 7648.
The statement of purpose and need in the Final EIS/R is clearly more detailed and *904specific than the statement in the Draft EIS/R. The Final EIS/R describes the pertinent alternatives as follows:
Alternative 1C Modified provides a four-lane divided freeway on a new alignment through Hatton Canyon from Carmel Valley Road to the existing freeway interchange at Carmel Hill (State Route 68/1). A two-lane conventional highway will cross the Carmel River on a new 57-foot wide bridge and transition into the new freeway near Carmel Valley Road. The existing Carmel River Bridge and the roadway between Oliver Road and the southern limits of the new alignment would be removed. A new connection between the existing highway at Oliver Road and the new alignment would be constructed with an at-grade intersection on the new alignment between Rio Road and the Carmel River Bridge. Interchanges on the new freeway ■will be constructed at Carmel Valley Road and at Carpenter Street. A grade separation will be constructed at Rio Road. Car-mel Valley Road will be widened from two to four lanes between the existing highway and Carmel Ranch Boulevard....
The estimated cost of the selected alternative [is $38 million].
FEIS/R II-l to II — 3; 24 SAR 7660-7662.
Alternative 3 would widen the existing highway to three lanes from Carmel Valley Road to Morse Drive, and improve the existing three lane section from Morse Drive to Ocean Avenue. Left-turn channelization would be provided for all public road connections between Carmel Valley Road and Morse Drive. The existing left-turn pocket from southbound Highway 1 to Carmel Valley Road would be lengthened to provide additional storage.
[Cost is estimated at $3.7 million.]
Alternative 4 would widen the existing Highway 1 to four lanes from Rio Road to Ocean Avenue. Left-turn channelization would be provided for all public road connections between Carmel Valley Road and Ocean Avenue. The existing left-turn pocket from southbound Highway 1 to Carmel Valley Road would be lengthened to provide additional storage.
[Cost is estimated at $4.5 million.]
[Alternative 4 Modified] As a result of comments from the public review of the DEIS and comments received at the project Public Hearing, a modification of Alternative 4 was developed which included an interchange at Carmel Valley Road.... Four design variations of the interchange were considered:
— Alternative 4-1A would include an interchange which would have both the southbound Highway 1 to eastbound Carmel Valley Road (CVR) movement, and the westbound CVR to southbound Highway 1 movement passing under Highway 1. The two movements would be separated by a traffic signal. The interchange would also provide northbound Highway 1 with on and off ramps.
— Alternative 4 — 1B does not provide for the westbound CVR to southbound Highway 1 movement at the proposed interchange. The westbound/southbound move would be via Carmel Ran-cho Blvd. and Rio Road, as is required under present conditions.
— Alternative 4-2A would the be same as Alt 4-1A except that the proposed four lane section of Highway 1 would end at Carmel Valley Road. Between Carmel Valley Road and Rio Road, only two lanes would be provided on highway 1.
— Alternative 4-2B would be the same as Alt 4-1B except that the proposed four lane section of Highway 1 would end at Carmel Valley Road. Between Carmel Valley Road and Rio Road, only two lanes would be provided on Highway 1.
[Estimated costs range from $5.3 million to $9.4 million.]
Alternative 6 would widen the existing Highway 1 to four lanes from Rio Road to Carmel Valley Road. From Carmel Valley Road to Carpenter Street, Highway 1 would be widened to six lanes with a two-*905way left-turn lane. North of Carpenter Street, the right lane in each direction would become the exit and entrance ramps to/from the Route 68 (west)/Highway 1 interchange. The remaining four through lanes would conform to the existing Highway 1 freeway to Monterey.
[Estimated cost is $11.2 million.]
Alternative 7 would place highway 1 on a new alignment through Hatton Canyon (Alternative 1) and widen the existing Highway 1 northbound roadway to three lanes from Carmel Valley Road to Ocean Avenue (Alternative 3).
[Estimated cost is $38-34 million.]
FEIS/R 11-13 to 11-28; 24 SAR 7672-7687. This range of alternatives is essentially similar to the alternatives outlined in the Draft EIS/R.8
Carmel challenges this change in two respects. First, it argues that the changes themselves, particularly the addition of Level of Service C as a goal, are unjustified. Second, it argues that the changes in purpose and need should have produced correlative changes in the alternatives considered. Carmel argues that the change in project goal placed a duty on the transportation agencies to consider additional alternatives aimed at achieving this new goal; that the Final EIS/R misrepresented the basis for the Level of Service C goal; and that the Final EIS/R was misleading in its repeated false assertions that the Freeway Project would actually achieve this goal.9
State defendants argue that the statement of purpose and need in the Final EIS/R is reasonable and consistent with the statement in the Draft EIS/R. Federal defendants also argue that the goal of achieving Level of Service C was reasonable and in good faith, and that the Final EIS/R did consider alternatives that did not meet Level of Service C.10 Carmel responds that the issue is not whether Level of Service C was a reasonable goal; the issues under NEPA and CEQA are whether, once the Level of Service C goal was added, a reasonable range of alternatives was considered.
The change between the goals in the Draft EIS/R and the Final EIS/R is material.11 *906The Draft EIS/R mentions Level of Service C; the Final EIS/R focuses, almost exclusively, on attaining Level of Service C. The introductory chapter of the Final EIS/R briefly discusses each of the selection criteria: traffic capacity, delay, traffic operation, safety, driving time, local and regional planning, public input, environmental effects and mitigation, and public costs. Traffic capacity, delay and traffic operation all focus on the smoothness of the flow of traffic-in other words, the Level of Service. Traffic operation also includes the specific issue of driveways and secondary street connections that would be faced by any highway widening alternative. Safety will be improved by both an improved level of service and diverting traffic away from the driveways and secondary street connections. Driving time is essentially a factor of the Level of Service-the better the Level of Service, the faster the driving time. Compatibility with local and regional plans is determined by compliance with the goal of Level of Service C. Public opinion was divided between Alternative 1C and Alternative 4 Modified. Environmental effects, including noise and aesthetics as well as consequences for the natural environment, are indeterminate and complex. Public costs fall into three categories: construction costs, costs of delays and costs of accidents. Alternative 1C Modified is by far the most expensive alternative in construction costs, but is projected to be less expensive overall because of fewer delays and improved safety. Again, any alternative that meets Level of Service C will produce fewer delays and improved safety.
In short, in the Final EIS/R there are a few issues that require balancing, particularly with respect to the environmental effects. However, Alternative 1C' Modified was deemed the clearly preferred choice because it uniquely met Level of Service C, compared with the other alternatives presented. By meeting Level of Service C, Alternative 1C Modified is superior in terms of traffic capacity, delay, traffic operation, safety (to some extent), driving time, compatibility with local and regional planning, and public costs (to some extent). Reading the Final EIS/R in its entirety, it is evident that Level of Service C was the dominant selection criterion. This conclusion is reiterated later in the Final EIS/R:
Alternative 1C Modified would provide the best transportation solution for Highway 1 in the Carmel area. It is the only alternative that meets the identified transportation need, is compatible with local plans, and has the support of most local elected officials. Although Alternative 1C Modified would result in significant adverse environmental impacts, mitigation measures have been included as part of the project to minimize these impacts. Given the pro-. posed mitigation measures, the environmental impacts associated with Alternative *9071C Modified were not considered substantial enough to override the identified transportation need, and support from the Mon-terey County Board of Supervisors and Monterey County Transportation Commission.
Final EIS/R at 11-12 to 11-13; 24 SAR 7671-7672.
We need not decide whether a rigid requirement of Level of Service C is an admirable or even a preferable goal; that decision is for the agencies. Rather, the issue before us is whether the elevation of Level of Service C from a mere factor mentioned in the Draft EIS/R to the dispositive criterion in the Final EIS/R effectively precluded a reasoned consideration of alternatives.
A list of alternatives was developed in conjunction with the general statement of purpose and need in the Draft EIS/R. All of the alternatives discussed in the Draft EIS/R satisfy, to varying degrees, the general goals stated in the statement of purpose and need in the Draft EIS/R. However, when the statement of purpose and need was changed and narrowly focused in the Final EIS/R, only one of the original list of alternatives satisfied the new statement of purpose and need. As the Final EIS/R acknowledges, only Alternative 1C Modified satisfies the more specific statement of purpose and need in the Final EIS/R. By materially changing the goal of the EIS/R without also considering an acceptable range of alternatives designed to meet the changed purpose, Defendants failed to consider a range of alternatives which were “dictated by the nature and scope of the proposed action, and sufficient to permit a reasoned choice.” Alaska Wilderness, 67 F.3d at 729.
Had Level of Service C been the goal from the outset, it would have been appropriate to exclude from discussion in the EIS/R any of the highway widening alternatives discussed in either version of the EIS/R, because they would not have satisfied the project goals as described in the statement of purpose and need. See Laguna Greenbelt, 42 F.3d 517 (no duty to consider alternatives that do not meet project goals). In such a case, the Draft EIS/R’s presentation of alternatives would be inadequate, absent a demonstration that no other conceivable alternatives could approach attainment of Level of Service C.
Similarly, had Defendants retained the original statement of purpose and need, yet concluded after analyzing all reasonable alternatives that Alternative 1C Modified would be the best choice, the choice of Alternative 1C Modified would have been entirely appropriate.
An agency does not abuse its discretion merely by changing the statement of purpose and need, as long as a range of alternatives remains open to consideration even under the new statement. Such a change presumably will be acceptable if the range of still-possible alternatives permitted sufficient consideration of those alternatives to produce a reasoned choice.
But where, as here, a range of alternatives is developed in conjunction with one statement of purpose and need, and the statement of purpose and need is subsequently changed to eliminate all but one of the initial range of alternatives, there has been an abuse of discretion. It does not matter whether the change in purpose and need was undertaken by the agency with outcome-forcing intent. The effect of such a change in purpose and need is either to eliminate the range of alternatives under consideration, or to short-circuit a procedure which requires consideration of practical alternatives presented. Either way, there has been no consideration of a reasonable range of alternatives adequate to satisfy NEPA
Our review of the EIS/R is guided by a “rule of reason.” Seattle Audubon Society, 998 F.2d at 703; Citizens of Goleta Valley v. Board of Supervisors, 52 Cal.3d 553, 276 Cal.Rptr. 410, 801 P.2d 1161 (1990). The Final EIS/R’s consideration of alternatives violates that rule of reason. The Draft EIS/R articulated a broad statement of purpose and need and listed a reasonably thorough range of alternatives that satisfied that statement. The Final EIS/R articulated a narrower, more specific statement of purpose and need, yet retained the same list of alternatives, notwithstanding the fact that only one of the original list of alternatives even came close to satisfying the new statement of *908purpose and need. The Federal Highway Administration and Caltrans should have either prepared appropriate new alternatives in light of the new statement of purpose and need, or else retained the original statement of purpose and need and provided a reasoned analysis of all relevant factors.
We recently considered a similar issue in Laguna Greenbelt, 42 F.3d 517, where we held that there was no duty to consider alternatives suggested by an expert’s report where those alternatives failed to meet the project goals. Laguna Greenbelt is distinguishable from the present case in several respects. First, the EIS/R in that case apparently stated only a general goal of reducing traffic congestion, rather than a specific Level of Service target. Second, the EIS/R considered several “build” alternatives that would achieve the stated goal. By contrast, in the present case, only Alternative 1C Modified would come close to attaining Level of Service C,12 and all the other alternatives considered in the EIS/R were designed with a different purpose and need in mind and clearly failed to meet the Level of Service C goal. Laguna Greenbelt is inapplicable to the question whether the EIS/R is inadequate for failing to consider new alternatives designed to meet the revised statement of purpose and need, where the revision eliminated all but one of the proposed alternatives.
When a statement of purpose and need is materially changed such that the alternatives designed to satisfy the former statement of purpose and need do not satisfy the revised statement of purpose and need, new alternatives are necessary to fulfill the requirement that an EIS/R consider “an appropriate range of alternatives.” See Resources Ltd. v. Robertson, 35 F.3d 1300, 1307 (9th Cir.1993).
The choice of an alternative must be made after a consideration of the relevant factors. Marsh v. Oregon Natural Resources Council, 490 U.S. at 378, 109 S.Ct. at 1861-1862. This requirement is not met where, as here, one of several relevant factors in the Draft EIS/R is elevated to dominance in the Final EIS/R, and the application of that single factor- eliminates all but one of the listed alternatives.
We reverse as to this issue. Because of the elevation in importance of Level of Service C between the Draft EIS/R and Final EIS/R, the Final EIS/R did not consider a reasonable range of alternatives or make a reasoned choice after considering the relevant factors.
IY
Executive Orders 11,988 and 11,990 require that the agency make findings that the selected alternative is the “only practicable alternative” and that damages to floodplains are minimized and damages to wetlands are mitigated to the full extent possible. As discussed above, the analysis of alternatives in the EIS/R is inadequate. These “only practicable alternative” findings are likewise inadequate. Because the “only practicable alternative” findings are based in large part on the inability of the other alternatives in the EIS/R to meet the Level of Service C goal, these “only practicable alternative” findings must be set aside.
V
Plaintiffs allege several other defects in the EIS/R. We affirm the holding of the district court as to the following issues.
A. Monterey Pine
The native Monterey Pine forest in Hatton Canyon is one of several native Monterey Pine populations in California. The Final EIS/R describes the effects and proposed mitigation measures of the Hatton Canyon freeway on the Monterey Pine. The Hatton Canyon freeway would destroy 21 of 70 acres of Monterey Pines in Hatton Canyon, amounting to an estimated 13,150 out of 57,400 trees. The Final EIS/R proposes replanting 20.3 acres with contract-grown Monterey pine seedlings grown from the Hatton *909Canyon population. The Final EIS/R concludes that this “would mitigate the impact to the native Monterey pine forest to a non-significant level through replacement of trees removed with plantings of the same genetic stock.” 25 SAR 7789.
Plaintiffs contend that it is uncertain whether the seedlings will survive. However, a November 8,1991, letter from the California Department of Fish and Game notes that “The FEIS properly proposed to reestablish new stands from the Hatton Canyon genetic stock ...” 27 SAR 8496. The EIS/R adequately proposes a mitigation plan for Monterey Pines in Hatton Canyon. We hold that the EIS/R’s mitigation plan for the Monterey Pine is not arbitrary, capricious, or an abuse of discretion.
B. Growth-Inducing Effects
Carmel alleges that the EIS/R failed to consider adequately the Hatton Canyon freeway’s growth-inducing effects as required by 40 C.F.R. § 1508.8(b) and Cal. Pub. Res.Code. § 21100(b)(5). Their argument is that construction of the Hatton Canyon freeway would inherently tend to induee growth, and that the EIS must evaluate the range and scope of the potential development.
Carmel relies heavily on City of Davis v. Coleman, 521 F.2d 661 (9th Cir.1975). The City of Davis litigation arose out of the construction of a freeway interchange in the middle of sparsely populated agricultural land. As the court in that case stated, “There are so few people [near the site of the proposed interchange] that Solano County has not yet seen fit to build the road to be called Kidwell Road, which the interchange is supposed to connect to I-80.” Id. at 667. The court found it to be a “simple and unmistakable” fact that the Kidwell interchange was being built to encourage development of the area. Id. Notwithstanding this fact, The Federal Highway Administration and the Division of Highways of the California Department of Public Works (“California Highway Division”) issued a “Negative Declaration of Environmental Impact.” This Negative Declaration served the purpose of concluding that the interchange would not have any significant environmental effects, and that there was therefore no need to prepare an EIS. The court concluded that the Negative Declaration violated the requirements of NEPA and CEQA and that the Federal Highway Administration and the California Highway Division were required to prepare an EIS.
In this case, by contrast, the EIS contains eight pages discussing the growth-inducing effect of the construction of the Hatton Canyon freeway. Most of that discussion is to the effect that the freeway construction proposed in this EIS is consistent with freeway construction presumed in a number of regional planning documents. EISs were prepared for all of those planning documents, and considered the growth-inducing effect of the construction of a road through Hatton Canyon.
The Federal defendants cite Laguna Greenbelt, 42 F.3d 517 as a more analogous case. In that case, the court found adequate and “reasonably thorough” an EIS which discussed the growth inducing effects of a proposed toll road through Orange County, an already-developed area. Likewise, in the present case, the incorporation by reference of existing growth plans for the Monterey Peninsula area, including the possibility of a Hatton Canyon highway, warrant a conclusion that the EIS/R is reasonably thorough in its treatment of growth-inducing effects, thereby satisfying NEPA
CEQA however, has more specific requirements. The EIR must discuss growth-inducing effects. Cal. Pub. Res. Code. § 21100(b)(5). That discussion must include a detailed statement including specific items set forth in CEQA Guidelines § 15126(g). The Final EIS/R’s discussion of growth-inducing effects is fairly extensive, but it does not discuss the potential for economic or population growth, except by reference to a panoply of planning documents, including the Carmel Valley Master Plan and the Monterey Peninsula Area Plan. These documents do not specifically itemize economic and population growth that would be expected to result from construction of the Hatton Canyon freeway. However, they do *910specifically include construction of the Hat-ton Canyon freeway in their growth plans, and do discuss overall growth targets and limits. This information is adequate to satisfy CEQA’s requirements.
We hold that the EIS/R’s discussion of growth-inducing effects is adequate under NEPA and CEQA.
VI
The Equal Access to Justice Act, 28 U.S.C. § 2412(d), provides that in a civil action brought by or against the United States, the prevailing party may be awarded costs and attorney’s fees, provided the court finds that the position of the United States was not substantially justified and that there are no special circumstances that would make an award unjust. 28 U.S.C. § 2412(d)(1)(A).
To be a prevailing party, a party need not prevail on all issues. Southern Oregon Citizens Against Toxic Sprays, Inc. v. Clark, 720 F.2d 1475 (9th Cir.1983), cert. denied, 469 U.S. 1028, 105 S.Ct. 446, 83 L.Ed.2d 372 (1984). Carmel is the prevailing party on the issues of wetlands mitigation, cumulative impacts, and consideration of alternatives, and is eligible to recover attorney’s fees on those issues, provided the position of the United States is not substantially justified and there are no special circumstances. The claims asserted by Carmel are independent and distinct assertions of error in the EIS/R, rather than alternative theories of recovery. The fact that Carmel is the prevailing party on some issues does not render it the prevailing party as to the entire case.
The test for substantial justification “is one of reasonableness.” Animal Lovers Volunteer Ass’n, Inc. v. Carlucci, 867 F.2d 1224, 1225-1226 (9th Cir.1989). The connotation “most naturally conveyed by the phrase [is] ... justified to a degree that could satisfy a reasonable person.” Id. (quoting Pierce v. Underwood, 487 U.S. 552, 565, 108 S.Ct. 2541, 2550, 101 L.Ed.2d 490 (1988)). Here, neither the Government’s position on wetlands mitigation nor on consideration of alternatives would satisfy a reasonable person. The Government’s position was not substantially justified. Likewise, there are no special circumstances that would make an award of fees unjust. Carmel is entitled under the Equal Access to Justice Act to recover attorney’s fees for the wetlands and consideration of alternatives issues, including Executive Orders 11,988 and 11,990.
Our holding on the cumulative impacts issue is limited to a remand to the district court to determine whether the Final EIS/R (including the Carmel Valley Master Plan EIR’s cumulative impacts analysis) satisfies the criteria originally set forth by the Fifth Circuit. Consequently, we are unable to say whether or not the Government’s position is unreasonable on that issue. We decline to grant attorney’s fees on the cumulative impacts issue.
The California attorney’s fee statute, Cal.Civ.P.Code § 1021.5, provides that a court may award attorney’s fees to a “successful party” in an action where there is a significant benefit conferred upon the public, the “necessity and financial burden of private enforcement, or of enforcement by one public entity against another public entity, are such to make the award appropriate,” and justice indicates that the fees should not be paid out of the recovery, if any. The objective of this “private attorney general” doctrine is to encourage suits effecting strong public policy by awarding attorney’s fees to those whose successful efforts obtain benefits for a broad class of citizens. Hull v. Rossi (Miller), 13 Cal.App.4th 1763, 17 Cal.Rptr.2d 457 (1993). Carmel is a “successful party” on several issues in this action, the suit involves important public rights, and there is no monetary recovery. Therefore, an award of attorney’s fees to Carmel on the wetlands and consideration of alternatives issues is appropriate under the California statute as well.
It appears from the record that all plaintiffs have been represented throughout the proceedings in the district court and on appeal by the law firm of Shute, Mihaly and Weinberger. Plaintiffs are entitled to a single attorney’s fee incurred in the district court and on appeal. Judgment for this fee should be allocated 50% to Federal defen*911dants and 50% to State defendants. We remand to the district court the determination of a reasonable attorney’s fee for both trial and appellate legal services. The award is solely for legal services reasonably and directly related to the wetlands and consideration of alternatives issues, including Executive Orders 11,988 and 11,990.
VII
We reverse the district court’s grant of summary judgment in favor of defendants on the issue of the Final EIS/R’s analysis of wetlands in Hatton Canyon. We also reverse as to the issue of the Final EIS/R’s consideration of alternatives in light of the change in statement of purpose and need between the Draft and Final versions of the EIS/R. We reverse the decision of the district court as to these issues and the associated holding with respect to Executive Orders 11,988 and 11,990. Plaintiffs are entitled to an attorney’s fee on these issues.
We adopt the Fifth Circuit’s criteria for analyzing cumulative impacts. Because we are unable to examine the Carmel Valley Master Plan EIR’s cumulative impacts analysis, as incorporated by reference into the Final EIS/R, for the light it might shed on the adequacy of the Final EIS/R’s analysis, we reverse and remand this issue to the district court. We do not award attorney’s fees on this issue.
We affirm the decision of the district court as to all other issues.
AFFIRMED IN PART, VACATED IN PART, REVERSED IN PART, AND REMANDED.

. Throughout this opinion, references have been included to the state and federal administrative records. State administrative record references use the format: volume number in Arabic numerals, SAR, page numbers. Federal administrative record references use the format volume number in Roman numerals, FAR, page numbers. Where they may be helpful, parallel citations to the specific document are also included. In citations (and some quotations), the Draft EIS/R is referred to as "DEIS/R”, and the Final EIS/R is referred to as "FEIS/R.”


. Traffic planners rate traffic flow on a scale, called Level of Service, of A to F. A is unrestricted flow, and F is severe congestion. Level of Service C is stable traffic flow, where speed and maneuverability are limited by a high volume of cars. Level of Service D indicates short delays, and Level of Service E indicates longer delays.


. The Army Corps of Engineers and the Environmental Protection Agency have the authority to make wetlands determinations. See United States v. Ellen, 961 F.2d 462, 464-465 (4th Cir. 1992) (describing statutory scheme for wetlands regulation); Novick, et al., 2 Law of Environmental Protection § 12.06[2][b][iii] (1996).


. We note in passing that preparation of an adequate EIS/R is not necessarily the final procedural requirement when a proposed action involves wetlands. There must also be obtained from the Army Corps of Engineers a permit, issued under § 404 of the Clean Water Act, 33 U.S.C. § 1344, and related regulations, e.g., 33 C.F.R. Parts 320-330; 40 C.F.R. Part 230.


. In order to be incorporated by reference, material must “be cited in the [EIS] and its content briefly described.” 40 C.F.R. § 1502.21. Presumably, this requirement serves to ensure that the EIS is understandable to a reader without undue cross-referencing. See Natural Resources Defense Council v. Duvall, 777 F.Supp. 1533, 1539 (E.D.Cal.1991). Here, the reference to the Carmel Valley Master Plan EIR satisfies neither the letter nor the spirit of the requirements for incorporation by reference.


. But see 1991 Monterey County Congestion Management Plan, (adopting Level of Service C as a goal rather than a requirement and stating that part of Highway 1, which currently operates at Level of Service F, should be improved to Level of Service E). XIII FAR 5732-5735.


. The Draft EIS/R defines the different levels of service as follows:
Level of Service C is still in the zone of stable flow, but speeds and maneuverability are more closely controlled by the higher volumes. Most of the drivers are restricted in their freedom to select their own speed, change lanes, or pass.
Level of Service D approaches unstable flow, with tolerable operating speeds being maintained though considerably affected by changes in operating conditions. Fluctuations in volumes and temporary restrictions to flow may cause substantial drops in operating speeds.
Draft EIS/R at 1-7; 6 SAR 3127.


. Alternative 4 Modified was added to the Final EIS/R in response to comments received on the Draft EIS/R. The fact that traffic would still flow at bad or unacceptable levels for a substantial portion of the project area demonstrates that Alternative 4 Modified was developed only in response to public comments on the Draft EIS/R, and not in light of the changed statement of purpose and need. Final EIS/R at II — 6; 24 SAR 7665.


. Carmel also argues that the Final EIS/R should have considered the alternative recommended in the Smith Report. We disagree. The Federal Highway Administration and Caltrans adequately considered and rejected the Smith Report in a 7-page memorandum dated July, 26, 1991. IX FAR 3995-4001. Because many of the reasons for rejecting the Smith Report were criticisms of its methodology, however, valid rejection of the Smith report does not necessarily entail rejection of a two-interchange, four-lane highway widening alternative.


. Federal defendants cite City of Grapevine v. Dep't of Transp., 17 F.3d 1502 (D.C.Cir.), cert. denied, —U.S. -, 115 S.Ct. 635, 130 L.Ed.2d 542 (1994). This case is not on point. The D.C. Circuit held that an EIS was not inadequate for failing to consider airport capacity expansion alternatives located away from the airport. In the present case, both highway widening and Hatton Canyon alternatives are the analogue of Grapevine's on-site airport expansion.


.Defendants imply that attainment of Level of Service C was a necessary component of any acceptable solution. However, although the California Coastal Commission recognizes that the goal of the project is to "improve the capacity” of Highway 1, how much improvement is necessary is not clear. The Coastal Commission recognizes that getting to Level of Service C is the amount of improvement the Monterey County Transportation Commission would ultimately like to achieve, but their letter does not show that they understand that anything less than Level of Service C, e.g., Level of Service D, would necessarily be unsatisfactory.
Similarly, the Smith Report does not provide "overwhelming evidence” that appellants’ own experts understood before the publication of the final EIS/R that achieving Level of Service C was a requirement of any acceptable solution to the problem of Highway 1 congestion. In fact, the report refers to Level of Service D as a "tolerable” level of service. II FAR 7469. As the Smith Report stated in its Summary of Findings:
Whereas the maintenance of Level of Service (LOS) C is a desirable objective from the standpoint of traffic service and mobility, and is a current policy objective of some public agencies, such as Monterey County, this threshold is seldom attained in every location in any *906urban area as large as the Monterey/Car-mel/Paciflc Grove area. The attainment of LOS C is not an inflexible institutionalized mandate. Traffic improvement plans for many highway corridors of this state are not designed to maintain LOS C; LOS D is used as an acceptable (tolerable) threshold in many areas. Caltrans itself has no plans to upgrade certain congested corridors in other areas to LOS C, or even LOS D. Monterey County is now formally evaluating its LOS policy as part of the Congestion Management Program; it is possible that D or E will soon be considered officially acceptable for major arterials and highways.
II FAR 7484 (emphasis added).
The fact that the Defendants may have specified Level of Service C as a goal in their "Preferred Alternative Recommendation," issued June 22, 1987, does not support the position that Level of Service C was a mandatory goal from the outset. Level of Service C was not specified as a goal in the draft EIS/R, and the range of alternatives considered was not changed — either when the "preferred alternative” was selected or when the final EIS/R was prepared.
Finally, in response to the Defendants' implication that any acceptable highway improvement alternative would provide no less than Level of Service C, the Smith Report explains that forecasting traffic conditions to Year 2010 is especially difficult for the Monterey Peninsula. II FAR 7426-38 (Smith Report, chap. 3: "Future Growth and Baseline Traffic Conditions”). According to the Smith Report, Level of Service C may not be a realistic project goal and may be changed. II FAR 7471-75 (citing telephone conversation in which Congestion Management Agency Transportation Planner Joe Lopez "indicated that Highway 1 may well be considered for a less strict standard (LOS D or E as opposed to C),” and detailing reasons why Level of Service C was a questionable goal). Under these circumstances, it is not implausible that Defendants, at the time of the draft EIS/R, pursued the project with a willingness to accept the “tolerable" Level of Service D.


. Some traffic would still be at Level of Service E and F in the year 2010, even with the Hatton Canyon freeway. 25 SAR 7878-7879.